Acknowledgment
The amendment filed on September 21, 2021 responding to the Office Action mailed on July 23, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-13, 15-16 and 18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on September 21, 2021.  These drawings are accepted.
Response to Arguments
Applicant’s arguments, see page 7, filed September 21, 2021, with respect to rejection of claim 9 pursuant to 35 U.S.C. § 112 has been fully considered and are persuasive.  The rejection of claim 9 is withdrawn. 
Allowable Subject Matter
Claims 1-13, 15-16 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 the prior art does not teach the device of claim 1, wherein the array substrate comprises at least two display areas and at least one bending area, and the bending areas is located between two adjacent display areas
Claims 2-13 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 15 the prior art does not teach the method of claim 15, wherein the barrier layer comprises: a first barrier layer and a second barrier layer that are sequentially stacked; wherein a material of the first barrier layer is different from a material of the second barrier layer; the step of at least partially removing the barrier layer above the bending area in the direction of thickness to make a thickness of the barrier layer above the bending area is less than half of a thickness of the barrier layer above the display area, comprises: removing the second barrier layer located in the bending area. 
Claims 16 and 18 depend upon claim 15 and is allowable on that basis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893